Title: From George Washington to Brigadier General James Potter, 20 October 1777
From: Washington, George
To: Potter, James



[Whitpain Township, Pa.] Monday Night Nine OClock. 20th Octob: 1777
Sir

As I understand that the Party of the Enemy, that crossed Schuylkill last night, are intended as a covering party to a Convoy of provisions that is expected up from Chester, I am determined to intercept them if possible upon their return. For this purpose Genl Green will march with a party this Evening, and I desire that you will hold yourself in readiness to join him with the Troops under your command. If you should be above Merion Meeting House you will immediately fall down to that place and there wait for Genl Green, but if you should be between Merion and Derby you may wait upon your ground, only sending

an Officer to meet Genl Green at Merion Meeting and to conduct him to you. You will keep scouts constantly out upon the Road to know whether the Convoy has passed Derby upon its Return, and you are to order your parties to stop every person going toward Chester, to prevent intelligence. You will also keep parties upon the Roads leading from the middle and from Grays Ferries lest any more troops should come over. I am &c.
